Citation Nr: 0636232	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-07 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to increased ratings for lumbosacral strain 
(currently assigned "staged" ratings of 0 percent prior to 
October 25, 2005 and 10 percent from that date).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1998 to December 2002.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) which granted service 
connection for lumbosacral strain, rated noncompensable, 
effective from December 29, 2002 (the day following the date 
of the veteran's separation from active duty).  A November 
2005 rating decision increased the rating to 10 percent, 
effective October 25, 2005.  In May 2006, the veteran failed 
to report for a Travel Board hearing scheduled at his 
request.

Notably, the veteran was initially represented by Disabled 
American Veterans.  In an October 2005 correspondence, he 
informed the RO that he was appointing the Military Order of 
the Purple Heart (MOPH) as his representative.  In November 
2005 correspondence MOPH advised informed the RO that they 
were declining representation because the designation was in 
mid appeal.  Nevertheless, they have subsequently presented 
written arguments on his behalf (in October 2006), and are 
considered the veteran's representative.


FINDINGS OF FACT

1.  Prior to October 25, 2005, the veteran's low back 
disability was manifested by normal lumbar spine motion, with 
no evidence of characteristic pain on motion, spasm, or 
guarding.

2.  From October 25, 2005 to December 30, 2005, the veteran's 
low back disability was manifested by muscle spasm and 
painful motion/tenderness; severe lumbosacral strain, severe 
limitation of motion, forward flexion of the thoracolumbar 
spine limited to 30 degrees or ankylosis was not shown.  

3.  From December 30, 2005, the veteran's low back disability 
has been manifested by no more than slight limitation of 
motion; moderate limitation of motion, muscle spasm, forward 
flexion of the thoracolumbar spine limited to 60 degrees or 
less, or combined range of motion of the thoracolumbar spine 
120 degrees or less are not shown.


CONCLUSION OF LAW

The veteran's lumbosacral strain warrants staged ratings of 0 
percent prior to October 25, 2005; 20 percent from October 
25, 2005; and 10 percent from December 30, 2005.  38 U.S.C.A 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.71a, Codes 5292, 5295 (effective prior to Sept. 26, 2003), 
Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 
As was noted, the instant appeal is from the initial rating 
assigned with a grant of service connection.  The statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Regardless, a December 2003 letter from the RO 
provided notice of the evidence necessary to substantiate the 
claim and of VA's and the veteran's responsibilities in 
claims development.  The January 2004 statement of the case 
(SOC) provided him with the text of the revised rating 
criteria for rating disabilities of the spine, which became 
effective on September 23, 2002 and September 26, 2003.  The 
matter was readjudicated after notice was provided.  See 
January 2006 supplemental SOC.  The veteran has had full 
opportunity to participate in VA's adjudicatory/appeal 
process, and is not prejudiced by any notice deficiency that 
may have occurred earlier. 

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded VA orthopedic evaluations.  VA's duty to 
assist the veteran in the development of facts pertinent to 
his claim is met.  

II.  Factual Background

The veteran's service medical records show that in January 
1999 he was seen for acute lumbosacral strain.  On service 
separation no pertinent complaints were noted.

On initial VA examination in April 2003, the veteran reported 
pain in his low back that was non-radiating.  He had not 
sought treatment.  Physical examination showed that straight-
leg raising and pinprick sensation were normal.  Extension of 
the back was possible to 35 degrees, and flexion was possible 
to floor-touch.  Lateral moves in either direction were to 30 
degrees.  His gait was normal.  He could walk on heels and 
toes.  X-rays of the lumbosacral spine showed transitional 
lower lumbar vertebra, but no evidence of fracture, 
dislocation, or spondylolisthesis.  The impression was 
chronic lumbosacral strain, moderate symptoms, normal 
examination.

On December 2003 VA examination the veteran reported periodic 
back pain.  He had the back pain several times a month, 
lasting anywhere from hours to three days.  There was no 
radiation of the pain.  He reported he missed about seven 
days of activity the previous year because of back pain.  He 
had not had any surgery, and did not use a brace or a cane.  
Physical examination revealed that he walked with a normal 
gait.  Range of motion studies revealed flexion to 120 
degrees, extension to 30 degrees, and lateral flexion 45 
degrees, right and 40 degrees, left.  He could stand on his 
heels and toes to walk.  Straight leg raising was negative 
bilaterally.  There was no loss of pinprick in the sacral 
area or lower extremities.  The impression was lumbosacral 
strain.  

In a July 2004 addendum to the examination report, the 
examiner indicated there was no reduction in range of motion 
or joint function from fatigue, weakness, or pain.

An October 25, 2005, private medical evaluation the veteran 
gave a history of low back pain with severe muscle spasm, 
worse on the right.  The symptoms were worse in the morning, 
and waxed and waned depending on activity.  Physical 
examination revealed paravertebral and trapezius muscle 
spasm.  Range of motion was full, and straight leg raise was 
negative.

On December 2005 VA examination, the veteran indicated that 
his low back disability was becoming progressively worse.  
Over-the-counter nonsteroidal anti-inflammatory medication 
brought "partial transient relief" of pain.  He had weekly 
flare-ups moderate in severity lasting two to three days.  He 
reported there was no additional limitation of motion or 
function during flare-ups, and indicated his pain was 
aggravated by overexertion, sitting, bending and twisting.  
He reported relief with medications and rest.  He reported 
mild spasm in the lower lumbar spine.  Physical examination 
revealed moderate pain with motion and tenderness, but no 
spasm or weakness.  Range of motion studies revealed that 
pain began with forward flexion at 70 degrees and ended at 90 
degrees; on extension pain began and ended at 30 degrees.  
Lateral flexion was to 30 degrees, bilaterally.  With 
bilateral lateral rotation pain began and ended at 30 
degrees.  There was no additional limitation on use.  Sensory 
and reflex examinations were normal.  The diagnosis was 
myofascial lower back pain of mild to moderate disability.

III.  Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

[A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal flexion of the lumbar spine is 90 degrees, 
normal extension is 30 degrees, normal left and right lateral 
flexion is 30 degrees and normal left and right lateral 
rotation is 30 degrees.]  38 C.F.R. § 4.71a.  

As the claim for increase is an appeal from the initial 
rating assigned with the grant of service connection, the 
possibility of staged ratings must be considered.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The RO has assigned 
"staged" ratings in this case, and each "stage" of the 
ratings is for consideration.

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating. Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service connected low back disability has been 
diagnosed as lumbosacral strain.  The criteria for rating 
lumbosacral strain were revised effective September 26, 2003 
(during the pendency of this appeal).   From their effective 
date, the veteran is entitled to a rating under the revised 
criteria.  

Rating prior October 25, 2005-Criteria in effect prior to 
September 26, 2003

Under Code 5295 a 10 percent rating was warranted with 
characteristic pain on motion, a 20 percent rating is 
warranted with muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral in standing position 
and a 40 percent rating is warranted for severe 
manifestations, with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code, 
5295.  

Under Code 5292 (for limitation of motion of the lumbar 
spine), slight limitation of motion warranted a 10 percent 
rating, moderate limitation of lumbar motion warranted a 20 
percent rating and severe limitation of lumbar motion 
warranted a 40 percent rating.

The evidence does not support the award of a compensable 
rating prior to October 25, 2005 under the pre-September 26, 
2003 rating criteria.  The veteran was not receiving any 
treatment for his low back. And the only medical evidence 
regarding the degree of impairment associated with the low 
back disability prior to October 25, 2005 consists of the 
reports of April and December 2003 VA examinations [with a 
July 2004 addendum], which did not show characteristic pain 
on motion, spasm, or even slight limitation of motion.  
Physical examination on each occasion was entirely normal.  
While the veteran is competent to describe his perceived 
symptoms of the lumbosacral strain, his reports must be 
considered in light of objective findings noted.  
Significantly, the December 2003 examiner also opined that 
there would be no reduction of motion or function from 
fatigue, pain, or weakness.  There is no competent evidence 
to the contrary for this period of time.  

Criteria in effect from September 26, 2003

Effective September 26, 2003 revisions in the criteria for 
rating disabilities of the spine essentially provide that 
lumbosacral strain is rated under the General Rating Formula 
for Diseases and Injuries of the Spine (Code 5237).  Under 
the General Rating Formula, a 10 percent rating is warranted 
when forward flexion of the thoracolumbar spine is greater 
than 60 degrees but not greater than 85 degrees or combined 
range of motion of the thoracolumbar spine is not greater 
than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height; a 20 percent rating is warranted when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees or combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees or muscle spasm or guarding that is severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis is present.  
A 40 percent rating is warranted where there is limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine, a 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, (effective 
September 26, 2003).

Inasmuch as both examinations during this period (prior to 
October 25, 2005) produced normal findings, with no 
significant motion limitations and no spasm, guarding, 
localized tenderness, or abnormal gait, there is no 
evidentiary basis for awarding a compensable rating prior to 
October 25, 2005 under the revised criteria, also.

Rating from October 25, 2005- pre-September 26, 2003 criteria

Effective from the date of an examination by the veteran's 
private physician, October 25, 2005, the RO has assigned a 10 
percent rating for the veteran's service connected low back 
disability.  The RO indicated that this was based on criteria 
that provided a 10 percent rating for mild spasm and pain.  
On review of the pre-September 26, 2003 criteria, the Board 
notes that while 38 C.F.R. § 4.71a, Code 5295 did provide a 
10 percent rating for characteristic pain on motion, the 
additional finding of muscle spasm warranted the next higher, 
20 percent rating.  Consequently, the Board finds that under 
the pre -September 26, 2003 criteria a 20 percent rating is 
warranted from October 26, 2005 for the lumbosacral strain.  
A higher (40 percent rating) is not warranted as listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes and abnormal mobility on forced motion are not shown.

On subsequent VA examination, on December 30, 2005, it was 
noted that the veteran complained of spasm.  However, on 
physical examination it was reported that no spasm was found.  
Consequently, a rating in excess of 10 percent was not 
warranted from that date.  

Rating in excess of 20 percent from October 25, 2005, in 
excess of 10 percent from December30, 2005 under the revised 
criteria. 

Given that throughout the rating period forward flexion of 
the thoracolumbar spine was at least 90 degrees, the combined 
thoracolumbar range of motion was always greater than 120 
degrees, and muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour was never 
reported (even on October 25 2005 private physician's 
examination) a rating in excess of 10 percent under the 
General Rating Formula for Diseases and Injuries of the spine 
is not warranted at any time since October 25, 2005.  

Additional factors that could provide a basis for an increase 
have also been considered.  However, throughout the appeal 
period it is not shown that the veteran has any functional 
loss beyond that reflected by the ratings now assigned.  
Notably, the July 2004 addendum to the December 2003 VA 
examination specifically found that there was no additional 
limitation of motion of the lumbar spine because of pain, 
weakness, or fatigability and the December 2005 examination 
also found that there was no additional loss of motion due to 
pain, fatigue, weakness or lack of endurance.  

In summary, the evidence establishes that a compensable 
rating is not warranted prior to October 25, 2005 under any 
applicable criteria; that a 20 percent rating is warranted 
under pre-December 26, 2003 Code 5295 from October 25, 2005; 
and that a rating in excess of 10 percent is not warranted 
under any applicable criteria from December 30, 2005.


ORDER

An increased staged rating of 20 percent is granted for the 
veteran's lumbosacral strain from October 25, 2005 to 
December 30, 2005, subject to the regulations governing 
payment of monetary awards; a compensable rating prior to 
October 25, 2005 and a rating in excess of 10 percent from 
December 30, 2005 are denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


